ACCEPTED
                                                                                        04-15-00435-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  10/26/2015 3:48:29 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              No. 04-15-00435-CV

                                                              FILED IN
                      IN THE COURT OF APPEALS FOR THE 4th COURT   OF APPEALS
                  FOURTH DISTRICT OF TEXAS AT SAN ANTONIOSAN ANTONIO, TEXAS
                                                     10/26/2015 3:48:29 PM
                                                        KEITH E. HOTTLE
 AUGLLE, LLC, WRAP IT UP, LLC, JAMES A. MCVEY, JR., INDIVIDUALLY
                                                              Clerk AND
                VALDIS KARLIS GRAVIS KRUMINS, INDIVIDUALLY,
                                Appellants
                                         V.
         DAVID A. MONROE, E-WATCH CORPORATION, E-WATCH, INC.,
                   EACH INDIVIDUALLY AND AS A MEMBER OF
                  POWER SURVEILLANCE CORPORATION LLC,
                                     Appellees


               AGREED MOTION TO DISMISS THE APPEAL


TO THE HONORABLE COURT OF APPEALS:

      Appellants Auglle, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., and

Valdis Karlis Gravis Krumins (“Appellants”) file this agreed motion and

respectfully request that the Court dismiss the appeal. See Tex. R. App. P. 10.1(a);

Tex. R. App. P. 42.1(a)(1).

      This is an interlocutory appeal from an order imposing a temporary

injunction issued on June 30, 2015 in Cause No. 2015-CI-07230 by the 225th

Judicial District Court in Bexar County, Texas. On September 23, 2015, the Court

abated the appeal at the unopposed request of Appellants to permit the parties to

the dispute to engage in settlement discussions.



                                         1
       As a result of those discussions, the parties have reached a comprehensive

settlement of their disputes, including the current appeal and the underlying suit

currently pending in the 225th District Court. Accordingly, the parties have agreed

that the pending appeal should be dismissed.

       For these reasons, Appellants respectfully request that the Court (1) dismiss

the appeal, (2) order that each party bear its own costs of appeal, (3) promptly issue

the mandate, and (4) order any other relief to which the parties may be justly

entitled.




                                          2
Respectfully submitted,

/s/ Karen S. Precella
Haynes and Boone, LLP
Karen S. Precella
State Bar No. 16245550
karen.precella@haynesboone.com
301 Commerce Street, Suite 2600
Fort Worth, Texas 76102
Telephone: (817) 347-6620
Telecopier: (817) 348-2367

William B. Nash
State Bar No. 14812200
bill.nash@haynesboone.com
112 East Pecan Street, Suite 1200
San Antonio, Texas 78205
Telephone: (210) 978-7477
Facsimile: (210) 554-0484

Ben L. Mesches
State Bar No. 24032737
ben.mesches@haynesboone.com
Ryan Paulsen
State Bar No. 24060397
ryan.paulsen@haynesboone.com
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Telephone: (214) 651-5234
Telecopier: (214) 200-0913

Oliva, Saks, Garcia & Curiel, LLP
Carlo Garcia
State Bar No. 00790744
cglaw@osgclaw.com
14255 Blanco Road
San Antonio, Texas 78216
Telephone: 210-265-6730
Telecopier: 210-308-6939

ATTORNEYS FOR APPELLANTS

  3
                     CERTIFICATE OF CONFERENCE
     I hereby certify that I conferred with Counsel for Appellees, Frank Guerra,
on October 26, 2015, concerning this Motion, who stated that Appellees agree to
the Motion.

                                      /s/ Ben L. Mesches
                                      Ben L. Mesches


                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing instrument was
served on the following parties via (1) e-service through EFile.txcourts.gov and/or
(2) email on the 26th day of October, 2015.

Counsel for Appellees:

      Louis A. Vetrano, Jr.
      2502 Huebner Park
      San Antonio, Texas 78248
      Telephone: (210) 862-5786
      lvetrano@flash.net

      Mikal Watts
      mwatts@wattsguerra.com
      Mark Anthony Fassold
      mfassold@wattsguerra.com
      Francisco Guerra IV
      fguerra@wattsguerra.com
      Jorge Mares
      jmares@wattsguerra.com
      WATTS GUERRA LLP
      4 Dominion Drive
      Bldg. 3, Ste. 100
      San Antonio, Texas 78257


                                             /s/ Karen S. Precella
                                             Karen S. Precella
      15415311




                                         4